DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Application
Claims 1-20 have been examined in this application filed on or after March 16, 2013, and are being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This communication is the First Office Action on the Merits. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: traction power inverter module in claim 1, 11 and 19, determined to be traction power inverter module (TPIM) 18 of Fig. 1, interpreted as an inverter.
MPEP § 2181, I. A. provides a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998). Note that there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 U.S.C. 112(f) interpretation. Every case will turn on its own unique set of facts.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-11, 13, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 20110273125 A1) herein Yamada, in view of Schulz et al. (US 20150022126 A1) herein Schulz.
In regards to Claim 1, Yamada discloses the following: 
1. An electric powertrain (see at least Abstract, Fig. 1) comprising: 
a sensor-controller interface; (see at least Fig. 1, controller 30 interfaced with sensors 24, 25)
a battery pack; (see at least Fig. 1, item B and [0042])
an inverter-controller electrically connected to the battery pack, (see at least Fig. 1, controller 30 controlling inverter 14) and 
having a traction power inverter module (TPIM) and a motor controller; (see at least Fig. 1, inverter 14)
a rotary electric machine electrically connected to the TPIM, (see at least Fig. 1, AC electric motor M1) and having a rotor with an angular position, (see at least Fig. 1, rotation angle sensor 25 and [0056])
wherein the rotor is configured to power a driven load at a torque and/or speed level controlled by the inverter-controller in response to position signals indicative of the angular position of the rotor; (see at least [0058] “controller 30 controls converter 12 and inverter 14 such that AC electric motor M1 outputs the torque in accordance with the torque command value Trqcom in accordance with the control method described later.” and [0077] “Sine wave PWM control unit 200 receives torque command value Trqcom, motor currents iv and iw detected by current sensor 24, and rotation angle .theta. detected by rotation angle sensor 25, and generates switching control signals S3 to S8 of inverter 14 so that AC electric motor M1 outputs torque in accordance with the torque command value Trqcom.”) and 
a rotary position sensor operatively connected to the rotor and configured to generate and output the position signals, (see at least see at least Fig. 1, rotation angle sensor 25 and [0056] “Rotation angle sensor 25 is implemented, for example, by a resolver.”) 
wherein the position sensor is configured to derive the position signals from unmodulated sine and cosine signals, (see at least [0056] “Rotation angle sensor 25 is implemented, for example, by a resolver.”, inherent) 
Yamada discloses a rotary position sensor 25 that may be implemented by a resolver, as cited. A resolver inherently outputs positions signals using a SIN winding and a COS winding displaced 90 degrees from each other. These unmodulated signals are then modulated by a resolver digital converter that generates a position signal. 
Support for these conclusions of the inherent features of a resolver may be found in the cited YouTube video “How does a Resolver work? - Technical animation” dated Feb 20, 2018, cited in the attached PTO-892, available for viewing at: https://www.youtube.com/watch?v=7PKJ52b1Qvs
Yamada discloses the following: 
and to communicate the position signals and (see at least above citations that demonstrate communication of motor M1 position to controller 30)
Yamada does not explicitly disclose the following, which is taught by Schulz:
a binary sensor state of health (SOH) to the inverter-controller over the sensor-controller interface; (see at least [0025] “Fast Task 402 includes monitoring phase currents associated with the electric machine (404), transforming the phase currents to the synchronous (dq) reference frame (406), and calculating a total stator current vector Is using known abc-dq vector transformation equations (408). This calculation of the total stator current vector allows for execution of a backup process to evaluate the state of health of the magnet for PM electric machine, e.g., when a fault occurs that affects the dq vector transformation, such as a fault in sensor position/speed monitoring.”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Schulz with the invention of Yamada with the motivation of detecting degraded machine behavior that may lead to a fault on the vehicle that may otherwise be difficult to diagnose and isolate. (Schulz, [0004])
Yamada discloses the following: 
wherein the inverter-controller is configured to decode the position signals and the binary sensor SOH to generate decoded control data, (see at least [0058], as modified by Schulz, Fig. 6 and [0040], with the motivation described above. Applicant is reminded that modulating unmodulated position signals is equivalent to decoding position signals claimed, which is inherent to the resolver of Yamada as detailed above.)
and to control the torque and/or speed level of the electric machine using the decoded control data. (see at least [0058])
In regards to claim 9, Yamada discloses the following: 
9. The electric powertrain of claim 1, wherein the driven load is a set of road wheels of a mobile platform. (see at least Fig. 14, item 160 and [0039] “AC electric motor M1 is, for example, a driving motor for generating torque for driving a driving wheel of an electric powered vehicle”)
In regards to claim 10, Yamada discloses the following: 
10. The electric powertrain of claim 1, wherein the inverter-controller includes a differential transmitter, the sensor-controller interface includes low-voltage power lines, and the position sensor communicates the position signals to the inverter-controller over the low-voltage power lines using the differential transmitter. (see at least Fig. 1, 4, line from rotation angle sensor 25 to controller 30, and [0056] “Rotation angle sensor 25 is implemented, for example, by a resolver.”, inherent)

In regards to Claim 11: Claim 11 is the method performed by the electric powertrain of claim 1, and is therefore rejected per claim 1, above. 
In regards to claim 13: Claim 13 is a method that comprises limitations encompassed by claim 1, and is therefore rejected per claim 1, above.
In regards to claim 15, Yamada discloses the following: 
15. The method of claim 11, wherein the rotary position sensor is an inductive position sensor. (see at least [0056] “Rotation angle sensor 25 is implemented, for example, by a resolver.”, inherent)
In regards to claim 18: Claim 18 is a method performed by the electric powertrain of claim 9, and is therefore rejected per claim 9, above. 
Claims 2-3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Schulz as applied above, and further in view of Cantrell et al. (US 20180074499 A1), herein Cantrell.
In regards to Claim 2, Yamada is silent, but Cantrell teaches the following: 
2. The electric powertrain of claim 1, wherein the sensor-controller interface is a wireless interface, and wherein the position sensor includes a wireless transmitter. (see at least [0034] “States of unmanned vehicles may comprise one or more of each unmanned vehicle's type, location, assigned task(s), motor state, wing position, sensor reading, current attachments, capabilities, and/or fuel level.” and [0041] “a sensor module may be configured to communicate directly with unmanned vehicles and/or with a communication station in the field via a wireless communication device such as a short range transmitter 333. In some embodiments, the short range transmitter 333 may comprise one or more of a Bluetooth transceiver, a Wi-Fi transceiver, a radio frequency identification transmitter, an infrared transmitter, an optical transmitter, and the like.”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Cantrell with the invention of Yamada with the motivation of providing sensor communication where a wired connection is not practical.
In regards to Claim 3, Yamada is silent, but Cantrell teaches the following: 
3. The electric powertrain of claim 2, wherein the wireless interface is an infrared (IR) interface and the wireless transmitter is an IR transmitter. (see at least [0034] “States of unmanned vehicles may comprise one or more of each unmanned vehicle's type, location, assigned task(s), motor state, wing position, sensor reading, current attachments, capabilities, and/or fuel level.” and [0041] “a sensor module may be configured to communicate directly with unmanned vehicles and/or with a communication station in the field via a wireless communication device such as a short range transmitter 333. In some embodiments, the short range transmitter 333 may comprise one or more of a Bluetooth transceiver, a Wi-Fi transceiver, a radio frequency identification transmitter, an infrared transmitter, an optical transmitter, and the like.”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Cantrell with the invention of Yamada with the motivation of providing sensor communication where a wired connection is not practical.
In regards to Claim 14: Claim 14 is the method performed by the electric powertrain of claim 3, and is therefore rejected per claim 3, above.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Schulz as applied above, and further in view of Vu et al. (US 20030020421 A1), herein Vu.
In regards to Claim 5, Yamada is silent, but Vu teaches the following: 
5. The electric powertrain of claim 1, further comprising: a backup low- voltage power supply that is electrically connected to the position sensor. (see at least Fig. 1, backup battery 16, [0004] “DC battery backup”)
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Vu with the invention of Yamada with the motivation of accommodate AC power failures in order to maintain absolute multi-turn position information when the main power for driving the motor has been interrupted. (Vu, [0004])
In regards to Claim 12: Claim 12 is the method performed by the electric powertrain of claim 5, and is therefore rejected per claim 5, above.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Schulz as applied above, and further in view of Petrucci et al. (US 20160277208 A1), herein Petrucci.
In regards to claim 6, Yamada discloses the following: 
6. The electric powertrain of claim 1, wherein the inverter-controller is configured to transmit the position signals as a set of digital data packets, and the inverter-controller includes a media converter block configured to receive and process the digital data packets, (see at least [0057] “Controller 30 is implemented by an electronic control unit (ECU), and controls operations of motor drive control system 100 by software processing realized through execution of programs stored in advance by a CPU (Central Processing Unit), not shown, and/or by hardware processing realized by dedicated electronic circuitry.”) 
Yamada is silent, but Petrucci teaches the following: 
the media converter block being coupled to a de-serializer block via a twisted two-wire connection.  (see at least [0021] “Transmitting unit 114 may include a serializer device that receives parallel input data from the shared data path 84 via a number of input ports 106, configures the parallel to a serialized format, and then transmits the now serialized data over a differential pair connection 40 to a corresponding deserializer device located at the local node 60.”) 
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Petrucci with the invention of Yamada with the motivation of accommodating technical standards, equipment and data buses that specify a serial communications protocol. (Petrucci, [0019]-[0020])
In regards to Claim 16: Claim 16 is the method performed by the electric powertrain of claim 6, and is therefore rejected per claim 6, above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Schulz and Petrucci as applied above, and further in view of Fujita et al. (US 20180229761 A1), herein Fujita.
In regards to claim 7, Yamada is silent, but Fujita teaches the following: 
7. The electric powertrain of claim 6, wherein the inverter-controller is configured to decode the position signal using a cyclic redundancy check block or a bit filter. (see at least [0119] “FIG. 4A schematically illustrates a communication frame, which is output as the output signal from each of the first and second rotation sensors 130 and 230 by for example a single communication. The communication frame includes the run counter signal (illustrated as RUN COUNTER), the rotational angle θm_pk, the rotational angle θm_qk, the rotation number TC_pk, the status signal (illustrated as STATUS), and a cyclic redundancy check (CRC) code (illustrated as CRC), serving as an error detection signal.”
At the time of filing, it would have been obvious to a person of ordinary skill to include the features of Fujita with the invention of Yamada with the motivation of reliably monitoring whether there is a malfunction in a rotation sensor even if a switch for power supply of the rotation sensor is in the off state. (Fujita, [0010])

Allowable Subject Matter
Claims 19-20 are allowed.
Claims 4,  8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV, or via FAX at (571) 273-7793. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706.  
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669
July 1st, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669